DETAILED ACTION
Status of Claims
The following is a FIRST, NON-FINAL OFFICE ACTION for Application #17/373,340, filed on 07/12/2021.  This application claims Priority to German Application DE 102020208716.4, filed on 07/13/2020.
Claims 1-10 are currently pending and have been examined.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Le Blanc, et al., Pre-Grant Publication No. 2018/0088887 A1.
Regarding claim 1, Le Blanc teaches:
A motor vehicle (1), comprising: 
at least one device (2), wherein the at least one device is permanently integrated into at least one structure of the motor vehicle (1) (see Figures 4A-4B and 5C, [0015]-[0016], [0031], [0034], and [0047] in which the device for parking display is affixed or integrated permanently into the vehicle) for displaying a parking duration and/or a parking start of the motor vehicle (1) (see Figures 4D and 5D, and [0031]-[0033] in which time until expiration of parking pass is shown, which is interpreted as showing the “parking duration”)

Regarding claim 2, Le Blanc teaches:
the motor vehicle (1) according to Claim 1
wherein the device (2) is formed at least partially by at least one electrical display device (3) of the motor vehicle (1) which is arranged in an interior (4) of the motor vehicle (1) (see Figures 4A-4B and 5C, [0015]-[0016], [0031], [0034], and [0047] in which the device for parking display is affixed or integrated permanently into the vehicle, is inside the vehicle, and uses an electronic light display such as an OLED display to show the parking information)

Regarding claim 3, Le Blanc teaches:
the motor vehicle (1) according to Claim 2
wherein the electrical display device (3) is a head-up display (see [0046] in which the display could be a heads-up display from the device)

Regarding claim 4, Le Blanc teaches:
the motor vehicle (1) according to Claim 1
wherein the device (2) is formed at least partially by at least one electrical lighting unit of the motor vehicle (1) which is arranged on an outside of the motor vehicle (1) (see [0040]-[0043] in which the display portion of the devices can be on the outside of the vehicle)
and is configured for an alphanumeric display of the parking duration and/or the parking start (see Figures 4D and 5D, [0031]-[0033], and [0040]-[0043] in which time until expiration of parking pass is shown, which is interpreted as showing the “parking duration”) 

Regarding claim 5, Le Blanc teaches:
the motor vehicle (1) according to Claim 4
wherein the electrical lighting unit has organic light-emitting diodes (see [0015]-[0017], [0034], and [0048])


Regarding claim 6, Le Blanc teaches:
the motor vehicle (1) according to Claim 1
wherein at least one electronic evaluation system (8) which is configured to receive position data relating to a current position of the motor vehicle (1) to determine, taking account of the position data, whether the parked motor vehicle is parked in an area in which the display of the parking duration and/or the parking start is/are required (see [0036] in which the position data o the vehicle, such as being parked at the school, triggers display of the parking permit electronically via the display) 
to display the parking duration and/or the parking start automatically… if the parked motor vehicle (1) is parked in an area in which the display of the parking duration and/or the parking start is/are required (see [0026], [0033], and [0036])

Regarding claim 7, Le Blanc teaches:
the motor vehicle (1) according to Claim 6
wherein the electronic evaluation system (8) is configured to determine a cost-free parking time and/or a maximum permitted parking duration if the parked motor vehicle (1) is parked in an area in which the display of the parking duration and/or the parking start is/are required (see at least [0033] and [0036])
indicate the cost-free parking time and/or the maximum permitted parking duration in a passenger compartment of the motor vehicle (see [0034]-[0035] in which the display is readable and displayed to the inside of the car when the viewer is detected as being inside the car, and therefore the display of the information would indicate the parking information to the passenger compartment which is the interior of the vehicle where the passengers are sitting)

Regarding claim 9, Le Blanc teaches:
A method for displaying a parking duration and/or a parking start of a motor vehicle (1), comprising:
displaying the parking duration and/or the parking start by at least one device (2) permanently integrated into at least one structure of the motor vehicle (1) (see Figures 4A-4B and 5C, [0015]-[0016], [0031], [0034], and [0047] in which the device for parking display is affixed or integrated permanently into the vehicle and see also Figures 4D and 5D, and [0031]-[0033] in which time until expiration of parking pass is shown, which is interpreted as showing the “parking duration”)

Regarding claim 10, Le Blanc teaches:
the method according to Claim 9
wherein the parking duration and/or the parking start is/are displayed by at least one electrical display device (3) of the motor vehicle (1) which is arranged in an interior (4) of the motor vehicle (see Figures 4A-4B and 5C, [0015]-[0016], [0031], [0034], and [0047] in which the device for parking display is affixed or integrated permanently into the vehicle, is inside the vehicle, and uses an electronic light display such as an OLED display to show the parking information)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc, et al.,  Pre-Grant Publication No. 2018/0088887 A1 in view of Al Amri, Pre-Grant Publication No. 2008/0052254 A1.
Regarding claim 8, Le Blanc teaches:
the motor vehicle (1) according to Claim 6
wherein the electronic evaluation system (8) is configured for wireless communication (see [0033])
wherein the evaluation electronic system (8) is configured to initiate parking charge billing automatically (see [0033])
LeBlanc, however, does not appear to specify:
wherein the electronic evaluation system (8) is configured for wireless communication with an automatic parking charge billing system  
Al Amri teaches:
wherein the electronic evaluation system (8) is configured for wireless communication with an automatic parking charge billing system  (see Abstract, [0015]-[0016], [0031], [0041], [0050], [0052], and [0063]-[0064] in which an electronic device installed in the vehicle communicates with a payment server to pay for the parking spot automatically once the vehicle arrives at the spot or when the prior payment expires and the vehicle is still at the spot)
It would be obvious to one of ordinary skill in the art to combine Al Amri with LeBlanc because LeBlanc already teaches the payment of parking services automatically by the vehicle computer using a cloud wireless service, but does not specify communication with a specific entity, and communication with a parking billing service would ensure proper billing and amounts by communicating directly with a dedicated service device.    


Conclusion
The following prior art references were not relied upon in this office action but are considered pertinent to the applicant’s invention:
Latotzki, Pre-Grant Publication No. 2017/0329346 A1- see Figures 24 and 26 and [0062]-[0064] which teaches an embodiment substantially similar to the claimed invention
WIPO Publication Helot, et al., WO 2020/126328 A1 (PDF copy included with this office action)- teaches a windshield electronic display with parking payment and ticket information
  
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 8:30am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682